[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 May 11, 2007
                      Nos. 06-15573, 06-15659, 06-15660
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                        ________________________

                      D. C. Docket No. 06-00046-CR-3-RV

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                     versus

RUBEN CARDONA-PALACIOS,
a.k.a. Adalberto Rodriguez-Castro,

                                                           Defendant-Appellant.


                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (May 11, 2007)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Ruben Cardona-Palacios in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). We initially denied counsel’s Anders motion and

ordered merits briefing. Counsel subsequently filed a Motion for Reconsideration

of the denial of his Anders motion. Upon reconsideration, our independent review

of the record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Cardona-

Palacios’s convictions and sentences are AFFIRMED.




                                           2